

AMENDMENT TO EMPLOYMENT AGREEMENT
(Jonathan A. Muhtar)


This Amendment to Employment Agreement (this “Amendment”) is effective as of
March 31, 2016, by and between Red Robin Gourmet Burgers, Inc., a Delaware
corporation (the “Company”) and Jonathan A. Muhtar (“Executive”). Reference is
made to that certain Employment Agreement by and between the Company and
Executive effective as of December 14, 2015 (the “Employment Agreement”). All
capitalized terms not defined herein shall have the meanings assigned to such
terms in the Employment Agreement. The Company and Executive are referred to in
this Amendment collectively as the “Parties.”


WHEREAS, the Parties desire to amend certain terms of the Employment Agreement
as set forth below.
NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements herein contained and intending to be legally bound hereby, the
Parties hereby agree as follows:
1.Amendment to Section 6. Section 6 of the Employment Agreement shall be
replaced in its entirety by the language set forth below:
“6.    Covenant Not to Compete. Executive agrees that, for the period commencing
on the Effective Date and ending twelve months after the date of termination of
Executive’s employment as Chief Marketing Officer (the “Restrictive Period”),
Executive shall not, directly or indirectly, either for himself or for, with, or
through any other Person, own, manage, operate, control, be employed by,
participate in, loan money to or be connected in any manner with, or permit his
name to be used by, any business that, in the reasonable judgment of the Board,
competes with the Company and its subsidiaries in the burger focused restaurant
business in the State of Colorado or the following casual dining and
brew-centric restaurant concepts (and their successors) in any location: 
Chili’s, Applebee’s, Ruby Tuesday, TGIFridays, Texas Roadhouse, BJ’s, Yardhouse,
Millers Ale House and Brickhouse (a “Competitive Activity”).  In making its
judgment as to whether any business is engaged in a burger focused Competitive
Activity, the Board shall act in good faith, and shall first provide Executive
with a reasonable opportunity to present such information as Executive may
desire for the Board’s consideration.  For purposes of this Agreement, the term
“participate” includes any direct or indirect interest, whether as an officer,
director, employee, partner, sole proprietor, trustee, beneficiary, agent,
representative, independent contractor, consultant, advisor, provider of
personal services, creditor, owner (other than by ownership of less than five
percent of the stock of a publicly-held corporation whose stock is traded on a
national securities exchange (a “Public Company”).”
2.No Other Changes. Except as modified or supplemented by this Amendment, the
Employment Agreement remains unmodified and in full force and effect.


1
11

--------------------------------------------------------------------------------




3.
Miscellaneous.

(a)    Governing Law. This Amendment and the legal relations hereby created
between the parties hereto shall be governed by and construed under and in
accordance with the internal laws of the State of Colorado, without regard to
conflicts of laws principles thereof. Each Party shall submit to the venue and
personal jurisdiction of the Colorado state and federal courts concerning any
dispute arising from or relating to this Amendment; however the Company is not
limited in seeking relief in those courts.
(b)    Binding Effect. This Amendment is intended to bind and inure to the
benefit of and be enforceable by Executive, the Company and their respective
heirs, successors and assigns, except that Executive may not assign his rights
or delegate his obligations hereunder without the prior written consent of the
Company.
(c)    Counterparts. This Amendment may be executed in counterparts, each of
which shall be deemed an original and all of which together shall constitute one
and the same instrument.
(d)    Savings Clause. If any provision of this Amendment or the application
thereof is held invalid, the invalidity shall not affect other provisions or
applications of this Amendment or the Employment Agreement which can be given
effect without the invalid provisions or applications and to this end the
provisions of this Amendment and the Employment Agreement are declared to be
severable.
[Signature page follows.]


2
22

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to the
Employment Agreement to be executed as of the date first above written.


    RED ROBIN GOURMET BURGERS, INC.


    
By: ___/s/ Denny Marie Post_____________
Denny Marie Post
President
    
    
EXECUTIVE:




______/s/ Jonathan A. Muhtar____________
Jonathan A. Muhtar







--------------------------------------------------------------------------------






EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (this “Agreement”) is made as of this 26th day of
November, 2015, by and between RED ROBIN GOURMET BURGERS, INC., a Delaware
corporation (the “Company”), and Jonathan A. Muhtar (“Executive”).
RECITAL
WHEREAS, the parties desire to enter into this Agreement setting forth the terms
and conditions for the employment relationship between Executive and the
Company.


NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements herein contained and intending to be legally bound hereby, the
Company and Executive hereby agree as follows:


AGREEMENT
1.Employment Period. The Company, through its wholly-owned subsidiary, Red Robin
International, Inc., a Nevada corporation (“RRI”), hereby employs Executive, and
Executive hereby accepts such employment, upon the terms and conditions
hereinafter set forth. The term of Executive’s employment hereunder shall be
deemed to have commenced on December 14, 2015 (the “Effective Date”), and shall
continue indefinitely, subject to termination as provided herein (such term
being referred to herein as the “Employment Period”). Executive and the Company
acknowledge that, except as may otherwise be provided by this Agreement or under
any other written agreement between Executive and the Company, the employment of
Executive by the Company and RRI is “at will” and Executive’s employment may be
terminated by either Executive or the Company at any time for any reason, or no
reason.  RRI shall be the “employer” for tax, legal reporting, payroll
processing and similar purposes.
2.    Position and Duties.
(a)    During the Employment Period, Executive shall be employed as and hold the
title of Senior Vice President and Chief Marketing Officer (“Chief Marketing
Officer”) of the Company, with such duties and responsibilities that are
customary for public company chief marketing officer positions. In addition, the
Chief Executive Officer or Chief Concept Officer may assign Executive such
duties and responsibilities that are not substantially inconsistent with his
position as Chief Marketing Officer of the Company.
(b)    During the Employment Period, Executive shall devote substantially all of
his skill, knowledge and working time to the business and affairs of the Company
and its subsidiaries; provided that in no event shall this sentence prohibit
Executive from performing personal and charitable activities and any other
activities approved by the Board, so long as such activities do not materially
and adversely interfere with Executive’s duties for the Company and are in
compliance with the Company’s policies. Executive shall perform his services at
the Company’s headquarters,


1

--------------------------------------------------------------------------------




presently located in Greenwood Village, Colorado. Executive shall use his best
efforts to carry out his responsibilities under this Agreement faithfully and
efficiently.
3.    Compensation.
(a)    Base Salary. During the Employment Period, Executive shall receive from
the Company an annual base salary (“Annual Base Salary”) at the rate of
$375,000.00, with such salary to be adjusted at such times, if any, and in such
amounts as recommended by the Chief Concept Officer and approved by the
Compensation Committee of the Board of Directors (the “Compensation Committee”);
provided, however, Executive’s annual base salary, even after any increases,
shall not be decreased without Executive’s prior written consent unless the
annual salaries of all other executive officers are proportionately decreased,
but in no event shall the Annual Base Salary be decreased (i) by more than ten
percent (10%) from Executive’s highest annual base salary; (ii) on or following
a Change in Control Event (as defined below); or (iii) during the one (1) year
period commencing with the Effective Date. Executive’s Annual Base Salary shall
be subject to annual review by the Chief Concept Officer and the Compensation
Committee during the Employment Term. The Company shall pay the Annual Base
Salary to Executive in accordance with the Company’s and RRI’s normal payroll
policy.
(b)    Annual Incentive Compensation. In addition to the Annual Base Salary,
Executive is eligible to receive an annual cash bonus each fiscal year during
the Employment Period as determined in accordance with the Company’s annual
incentive plan and as approved by the Compensation Committee (the “Annual
Bonus”). For the 2016 fiscal year, the Annual Bonus shall be targeted at up to
70% of Executive’s Annual Base Salary. The actual amount of any Annual Bonus
shall depend on the level of achievement of the applicable performance criteria
established with respect to the Annual Bonus by the Board and the Compensation
Committee in their sole discretion. Notwithstanding the foregoing, Executive
shall be entitled to a guaranteed Annual Bonus for the 2015 fiscal year in the
amount of $262,500, which amount shall be paid to Executive in the first quarter
of fiscal 2016.
(c)    Signing Bonus. No later than the thirtieth day following the Effective
Date, the Company shall pay to Executive a cash bonus of $200,000 (the “Signing
Bonus”).
(d)    Long-Term Incentive Awards. On the first business day of the calendar
quarter following the Effective Date or as soon thereafter as is
administratively practicable (the “Grant Date”), Executive will receive equity
awards pursuant to the Company’s Second Amended and Restated 2007 Performance
Incentive Plan (the “Plan”) as follows (the “Sign-On Equity Awards”):
time-vested restricted stock units having a grant date target value of $250,000,
and time-vested non-qualified stock options having a grant date target value of
$250,000. Each equity award shall vest in equal 1/3rd increments on the first,
second, and third anniversaries of the Grant Date, and shall be subject to such
other terms and conditions as are set forth in the Company’s standard award
agreement for the applicable type of award. For 2016, Executive’s long-term
incentive grant will be guaranteed at 140% of Annual Base Salary, and will
consist of the same types of awards (currently restricted stock units,
non-qualified stock options, and long-term cash awards) and in the same
proportions as 2016 grants to all other members of the Company’s senior
executive team. For subsequent fiscal years, Executive shall be entitled to
participate in such annual long-term incentive


2

--------------------------------------------------------------------------------




awards as may be approved by the Board or the Compensation Committee from time
to time in accordance with the Company’s compensation plans.
(e)    Other Benefits.
(i)    Welfare and Benefit Plans. During the Employment Period: (A) Executive
shall be entitled to participate in all incentive, savings and retirement plans,
practices, policies and programs of the Company and RRI to the same extent as
other senior executive employees, including, among other things, participation
in the Company’s Non-Qualified Deferred Compensation Plan; and (B) Executive
and/or Executive’s family, as the case may be, shall be eligible to participate
in, and shall receive all benefits under, all welfare benefit plans, practices,
policies and programs provided by the Company and RRI (including, to the extent
provided, without limitation, medical, prescription, dental, disability, salary
continuance, employee life insurance, group life insurance, accidental death and
travel accident insurance plans and programs) to the same extent as other senior
executive employees.
(ii)    Expenses. During the Employment Period, Executive shall be entitled to
receive prompt reimbursement for all reasonable travel and other expenses
incurred by Executive in carrying out Executive’s duties under this Agreement,
provided that Executive complies with the policies, practices and procedures of
the Company and RRI for submission of expense reports, receipts or similar
documentation of the incurrence and purpose of such expenses (collectively
referred to herein as “Expense Policies”).
(iii)     Paid Time Off. Executive shall be entitled to holidays and paid time
off in accordance with the Company’s holiday and paid time off policies
applicable to executive officers as in effect from time to time.
(iv)     Car Allowance. During the Employment Period, Executive shall be paid a
monthly car allowance in the gross amount of $850.00.
  
(v)    Moving and Relocation Expenses. It is expected that Executive shall
reside permanently in the Denver, Colorado metropolitan area during the
Employment Period. Employer will pay on Executive’s behalf relocation expenses
as set forth below (“Relocation Expenses”), subject to Employer’s customary
payroll practices and legal requirements regarding withholding, provided that
Relocation Expenses are incurred during Executive’s employment with the Company
and within one year of the Effective Date. The Company shall also provide
Executive with a tax gross-up for applicable federal, state and local taxes paid
by Executive in connection with the reimbursement provided under this Section
3(e)(v) and the tax gross-up payment itself (the “Relocation Gross-Up”). The
Relocation Gross-Up shall be paid no later than March 15th of the year following
the year in which the related Relocation Expense was incurred. The Relocation
Expenses shall include (A) new loan financing fees, (B) up to one “point” on a
new mortgage loan, and (C) other costs associated with buying or selling a home.
In addition, Relocation Expenses shall be provided for (A) reasonable expenses
actually


3

--------------------------------------------------------------------------------




incurred by Executive to move personal effects from Nashville, Tennessee to the
Denver, Colorado metropolitan area, (B) reasonable costs incurred for round
trips by Executive or Executive’s spouse or both Executive and his spouse
between Denver, Colorado and Nashville, Tennessee to search for a home and
effectuate the relocation and (C) reimbursement for rent, electricity, gas and
water expenses actually incurred by Executive for interim housing in the Denver,
Colorado metropolitan area for a period of up to six months commencing on the
Effective Date (or until such earlier date as Executive is no longer incurring
such interim housing expenses). Notwithstanding the foregoing, Relocation
Expenses shall not include “loss on sale” protection for Executive’s current
home. The Company’s total reimbursement obligation in respect of the Relocation
Expenses and Relocation Gross-Up shall not exceed $175,000. Executive shall
submit to the Company receipts and other applicable documentation evidencing the
Relocation Expenses promptly and in all events no later than March 1st of the
year following the year in which the Relocation Expenses were incurred, and the
Company shall remit payment for such Relocation Expenses in accordance with its
standard accounts payable practices, but in any event no later than March 15th
of the calendar year following the calendar year in which the expense was
incurred. Notwithstanding the foregoing, in the event that (i) Executive remains
employed through the first anniversary of the Effective Date, (ii) Executive
utilizes “Relocation Today” services for Executive’s relocation needs, and (iii)
the total Relocation Expenses and Relocation Gross-Up are less than the
$175,000, than Executive may request a “Relocation Cash-Out” payment equal to
one-half of the difference between (x) $175,000 and (y) the actual amount of
Relocation Expenses incurred and Relocation Gross-Up. The Relocation Cash-Out
shall be paid as soon as reasonably practicable, but in all events prior to
March 15, 2017. Executive shall not be entitled to any Relocation Gross-Up on
the Relocation Cash Out.
(f)    Clawback of Compensation upon Certain Terminations of Employment. If
Executive terminates his employment without Good Reason or is terminated by the
Company for Cause prior to the first anniversary of the Effective Date,
Executive shall be required to repay the Company the gross amount of (i) the
Signing Bonus, (ii) the guaranteed Annual Bonus for the 2015 fiscal year, and
(iii) Relocation Expenses, Relocation Gross-Up, and Relocation Cash-Out paid or
reimbursed by the Company pursuant to Section 3(e)(v). If Executive terminates
his employment without Good Reason or is terminated by the Company for Cause
after the first anniversary of the Effective Date but prior to the second
anniversary of the Effective Date, Executive shall be required to repay the
Company the gross amount of the (i) the guaranteed Annual Bonus for the 2015
fiscal year, and (ii) the grant-date value of all Sign-On Equity Awards that
vested during such period. In addition, any unvested portion of the Sign-On
Equity Awards shall be forfeited immediately as of the termination date. The
clawback required by this Section shall be paid and effectuated by Executive to
the Company within forty-five days of the termination date.
(g)    Reservation of Rights. The Company reserves the right to modify, suspend
or discontinue any and all of the employee benefit plans, practices, policies
and programs referenced in subsections (e)(i), (ii) and (iii) above at any time
without recourse by Executive so long as such action is taken with respect to
senior executives generally and does not single out Executive.


4

--------------------------------------------------------------------------------




4.    Termination.
(a)    Death or Disability. Executive’s employment and all associated rights and
benefits shall terminate automatically upon Executive’s death. If the Company
determines in good faith that the Disability of Executive has occurred, it may
give to Executive written notice of its intention to terminate Executive’s
employment. In such event, Executive’s employment with the Company shall
terminate effective on the 30th day after receipt of such notice by Executive,
provided that, within the 30 days after such receipt, Executive shall not have
returned to full-time performance of his duties.
(b)    Cause. The Company may terminate Executive’s employment at any time for
Cause.
(c)    By the Company without Cause. The Company may terminate Executive’s
employment at any time without Cause.
(d)    By Executive for Good Reason. Executive may terminate his employment at
any time for Good Reason subject to the notice and cure provisions set forth in
the definition thereof.
(e)    Change in Control. Executive’s employment may be terminated within
twenty-four (24) months following a Change in Control Event by the Company
without Cause or by Executive for Good Reason.
(f)    Obligations of the Company Upon Termination.
(i)    Death; Disability; For Cause; Resignation without Good Reason. If
Executive’s employment is terminated by reason of Executive’s Death or
Disability or by the Company for Cause or Executive resigns without Good Reason,
this Agreement shall terminate without further obligations to Executive or his
legal representatives under this Agreement, other than for (A) payment of the
sum of Executive’s Annual Base Salary through the date of termination to the
extent not theretofore paid (“Accrued Obligation”), which Accrued Obligation
shall be paid to Executive or his estate or beneficiary, as applicable, in a
lump sum in cash within 30 days of the effective date of termination or such
earlier date as may be required by law; and (B) payment to Executive or his
estate or beneficiary, as applicable, of any amounts due pursuant to the terms
of any applicable employee benefit plans.
(ii)    By the Company without Cause or by Executive for Good Reason (Before or
Following a Change in Control). If, prior to the expiration of the stated term
of this Agreement, the Company terminates Executive’s employment for any reason
other than for Cause or Executive terminates his employment for Good Reason (in
either case before, or within twenty-four (24) months following a Change in
Control), this Agreement shall terminate without further obligations to
Executive other than:


5

--------------------------------------------------------------------------------




(A)    payment of the Accrued Obligation through the effective date of
termination in a lump sum in cash within 30 days of the effective date of
termination or such earlier date as may be required by law;
(B)     payment of the equivalent of twelve (12) months of Executive’s Annual
Base Salary as in effect immediately prior to the date of termination in a lump
sum in cash within 60 days of the effective date of termination, subject to
standard withholdings and other authorized deductions;
provided, however, that as conditions precedent to receiving the payments and
benefits provided for in this Section 4(f)(ii) (other than payment of the
Accrued Obligation), Executive shall first execute and deliver to the Company
and RRI a general release agreement in a form that is satisfactory to the
Company and RRI, and all rights of Executive thereunder or under applicable law
to rescind or revoke the release shall have expired no later than the 60 days
after the date of termination. If Executive fails to timely execute the general
release, all payments and benefits set forth in this Section 4(f)(ii) (other
than the payment of the Accrued Obligation) shall be forfeited.
(iii)    Exclusive Remedy. Executive agrees that the payments contemplated by
this Section 4(f) shall constitute the exclusive and sole remedy for any
termination of his employment, and Executive covenants not to assert or pursue
any other remedies, at law or in equity, with respect to any termination of
employment; provided, however, that nothing contained in this Section 4(f)(iii)
shall prevent Executive from otherwise challenging in a subsequent arbitration
proceeding a determination by the Company that it was entitled to terminate
Executive’s employment hereunder for Cause.
(iv)    Termination of Payments. Anything in this Agreement to the contrary
notwithstanding, the Company shall have the right to terminate all payments and
benefits owing to Executive pursuant to this Section 4(f) upon the Company’s
discovery of any breach by Executive of his obligations under the general
release or Sections 5, 6, 7 and 8 of this Agreement.
(g)    Survival of Certain Obligations Following Termination. Notwithstanding
any other provision contained in this Agreement, the provisions in Sections 5
through 11 and 14 through 21 of this Agreement shall survive any termination of
Executive’s employment hereunder (but shall be subject to Executive’s right to
receive the payments and benefits provided under this Section 4).
5.    Confidential Information. Except in the good-faith performance of his
duties hereunder, Executive shall not disclose to any person or entity or use,
any information not in the public domain, in any form, acquired by Executive
while he was employed or associated with the Company or RRI or, if acquired
following the termination of such association, such information which, to
Executive’s knowledge, has been acquired, directly or indirectly, from any
person or entity owing a duty of confidentiality to the Company or RRI, relating
to the Company or its business. Executive agrees and acknowledges that all of
such information, in any form, and copies and extracts


6

--------------------------------------------------------------------------------




thereof are and shall remain the sole and exclusive property of the Company, and
Executive shall on request return to the Company the originals and all copies of
any such information provided to or acquired by Executive in connection with his
association with the Company or RRI, and shall return to the Company all files,
correspondence and/or other communications received, maintained and/or
originated by Executive during the course of such association.
6.    Covenant Not to Compete. Executive agrees that, for the period commencing
on the Effective Date and ending twelve months after the date of termination of
Executive’s employment as Chief Marketing Officer (the “Restrictive Period”),
Executive shall not in the state of Colorado, directly or indirectly, either for
himself or for, with or through any other Person, own, manage, operate, control,
be employed by, participate in, loan money to or be connected in any manner
with, or permit his name to be used by, any business that, in the reasonable
judgment of the Board, competes with the Company and its subsidiaries in the
burger focused restaurant business or the following casual dining and
brew-centric restaurant concepts (and their successors): Chili’s, Applebee’s,
Ruby Tuesday, TGIFridays, Texas Roadhouse, BJ’s, Yardhouse, Millers Ale House
and Brickhouse (a “Competitive Activity”). In making its judgment as to whether
any business is engaged in a burger focused Competitive Activity, the Board
shall act in good faith, and shall first provide Executive with a reasonable
opportunity to present such information as Executive may desire for the Board’s
consideration. For purposes of this Agreement, the term “participate” includes
any direct or indirect interest, whether as an officer, director, employee,
partner, sole proprietor, trustee, beneficiary, agent, representative,
independent contractor, consultant, advisor, provider of personal services,
creditor, owner (other than by ownership of less than five percent of the stock
of a publicly-held corporation whose stock is traded on a national securities
exchange (a “Public Company”).
7.    No Interference. During the Restrictive Period, Executive shall not,
without the prior written approval of the Company, directly or indirectly
through any other Person (a) induce or attempt to induce any employee of the
Company or RRI at the level of Director or higher to leave the employ of the
Company or RRI, or in any way interfere with the relationship between the
Company or RRI and any employee thereof, (b) hire any Person who was an employee
of the Company or RRI at the level of Director or higher within twelve months
after such Person’s employment with the Company or RRI was terminated for any
reason or (c) induce or attempt to induce any supplier or other business
relation of the Company or RRI to cease doing business with the Company or RRI,
or in any way interfere with the relationship between any such supplier or
business relation and the Company or RRI.
8.    Return of Documents. In the event of the termination of Executive’s
employment for any reason, Executive shall deliver to the Company all of (a) the
property of the Company or any of its subsidiaries, and (b) non-personal
documents and data of any nature and in whatever medium of the Company or any of
its subsidiaries, and he shall not take with him any such property, documents or
data or any reproduction thereof, or any documents containing or pertaining to
any Confidential Information.
9.    Reasonableness of Restrictions. Executive agrees that the covenants set
forth in Sections 5, 6, 7 and 8 are reasonable with respect to their duration,
geographical area and scope.


7

--------------------------------------------------------------------------------




In the event that any of the provisions of Sections 5, 6, 7 and 8 relating to
the geographic or temporal scope of the covenants contained therein or the
nature of the business or activities restricted thereby shall be declared by a
court of competent jurisdiction to exceed the maximum restrictiveness such court
deems enforceable, such provision shall be deemed to be replaced herein by the
maximum restriction deemed enforceable by such court.
10.    Injunctive Relief. The parties hereto agree that the Company would suffer
irreparable harm from a breach by Executive of any of the covenants or
agreements contained herein, for which there is no adequate remedy at law.
Therefore, in the event of the actual or threatened breach by Executive of any
of the provisions of this Agreement, the Company, or its respective successors
or assigns, may, in addition and supplementary to other rights and remedies
existing in their favor, apply to any court of law or equity of competent
jurisdiction for specific performance, injunctive or other relief in order to
enforce compliance with, or prevent any violation of, the provisions hereof; and
that, in the event of such a breach or threat thereof, the Company shall be
entitled to obtain a temporary restraining order and/or a preliminary or
permanent injunction restraining Executive from engaging in activities
prohibited hereby or such other relief as may be required to specifically
enforce any of the covenants contained herein.
11.    Extension of Restricted Periods. In addition to the remedies the Company
may seek and obtain pursuant to this Agreement, the restricted periods set forth
herein shall be extended by any and all periods during which Executive shall be
found by a court to have been in violation of the covenants contained herein.
12.    Stock Ownership Requirement. While employed by the Company, Executive
shall be expected to maintain ownership of common stock or stock equivalents in
such amounts and on such terms and conditions as are set forth in the Company’s
Executive Stock Ownership Guidelines established by the Compensation Committee
and in effect from time to time (the “Ownership Guidelines”). Executive is
expected to meet the ownership requirements set forth in the Ownership
Guidelines within the time period stated in the Ownership Guidelines. In the
event Executive is unable to meet his ownership requirements within the defined
time period, Executive shall retain all net after tax profit shares following
option exercise and/or the vesting of restricted stock units until Executive has
satisfied the requirements set forth in this Section 12. No additional liability
shall apply to Executive if Executive fails to satisfy the stock ownership
requirements set forth in this Section 12.
13.    Definitions. As used herein, unless the context otherwise requires, the
following terms have the following respective meanings:
“Cause” means with respect to the termination by the Company of Executive as an
employee of the Company:
(i)    Executive’s continual or deliberate neglect in the performance of his
material duties;


8

--------------------------------------------------------------------------------




(ii)     Executive’s failure to devote substantially all of his working time to
the business of the Company and its subsidiaries (other than as expressly
permitted in this Agreement);
(iii)     Executive’s failure to follow the lawful directives of the Board or
the Chief Executive Officer or the Chief Concept Officer in any material
respect;
(iv)     Executive’s engaging in misconduct in connection with the performance
of any of his duties, including, without limitation, falsifying or attempting to
falsify documents, books or records of the Company or its subsidiaries,
misappropriating or attempting to misappropriate funds or other property, or
securing or attempting to secure any personal profit in connection with any
transaction entered into on behalf of the Company or its subsidiaries;
(v)    the violation by Executive, in any material respect, of any policy or of
any code or standard of behavior or conduct generally applicable to employees of
the Company or its subsidiaries;
(vi) Executive’s breach of the material provisions of this Agreement or any
other non-competition, non-interference, non-disclosure, confidentiality or
other similar agreement executed by Executive with the Company or any of its
subsidiaries or other act of disloyalty to the Company or any of its
subsidiaries (including, without limitation, aiding a competitor or unauthorized
disclosure of confidential information); or
(vii) Executive’s engaging in conduct which is reasonably likely to result in
material injury to the reputation of the Company or any of its subsidiaries,
including, without limitation, commission of a felony, fraud, embezzlement or
other crime involving moral turpitude;
provided, however, Executive will not be deemed to have been terminated for
Cause in the case of clauses (i), (ii), (iv) and (v) above, unless any such
failure or material breach is not fully corrected prior to the expiration of the
ten (10) business day period following delivery to Executive of the Company’s
written notice that specifies in detail of the alleged Cause event(s) and the
Company’s intention to terminate his employment for Cause.
“Change in Control Event” means:
(i)    The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”)) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of more than 50% or more of either (1) the then-outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (2) the
combined voting power of the then-outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however,


9

--------------------------------------------------------------------------------




that, for purposes of this definition, the following acquisitions shall not
constitute a Change in Control Event; (A) any acquisition directly from the
Company, (B) any acquisition by the Company, (C) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
affiliate of the Company or a successor, or (D) any acquisition by any entity
pursuant to a transaction that complies with subsections (iii)(A), (B) and (C)
below;
(ii)    In the event the Board is a classified board, a majority of the
individuals who serve in the same class of directors that constitute the Board
as of the Effective Date (the “Incumbent Board”) cease for any reason to
constitute at least a majority of that class of directors, or in the event the
Board is not a classified board, members of the Incumbent Board cease for any
reason to constitute at least a majority of the Board; provided, however, that
any individual becoming a director subsequent to the Effective Date whose
election, or nomination for election by the Company’s stockholders, was approved
by a vote of at least two-thirds of the directors then comprising the Incumbent
Board (including for these purposes, the new members whose election or
nomination was so approved, without counting the member and his predecessor
twice) shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;
(iii)    Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its Subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its Subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (A) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets directly or through one or more
subsidiaries (a “Parent”)) in substantially the same proportions as their
ownership immediately prior to such Business Combination of the Outstanding
Company Common Stock and the Outstanding Company Voting Securities, as the case
may be, (B) no Person (excluding any entity resulting from such Business
Combination or a Parent or any employee benefit plan (or related trust) of the
Company or such entity resulting from such Business Combination or Parent)
beneficially owns, directly or indirectly, more than 50% of, respectively, the
then-outstanding shares of common stock of the entity resulting from such
Business Combination or the combined voting power of the then-


10

--------------------------------------------------------------------------------




outstanding voting securities of such entity, except to the extent that the
ownership in excess of more than 50% existed prior to the Business Combination,
and (C) at least a majority of the members of the board of directors or trustees
of the entity resulting from such Business Combination or a Parent were members
of the Incumbent Board at the time of the execution of the initial agreement or
of the action of the Board providing for such Business Combination; or
(iv)    Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
“Disability” means a physical or mental impairment which substantially limits a
major life activity of Executive and which renders Executive unable to perform
the essential functions of his position, even with reasonable accommodation
which does not impose an undue hardship on the Company. The Company reserves the
right, in good faith, to make the determination of disability under this
Agreement based upon information supplied by Executive and/or his medical
personnel, as well as information from medical personnel (or others) selected by
the Company or its insurers.
“Good Reason” shall mean the occurrence, without Executive’s express written
consent, of: (i) a reduction in Executive’s compensation other than as permitted
pursuant to Section 3 hereof; (ii) a relocation of the Company’s headquarters to
a location more than twenty (20) miles from the location of the Company’s
headquarters prior to such relocation; (iii) any willful breach by the Company
of any material provision of this Agreement; or (iv) a significant reduction in
the then-effective responsibilities of the Chief Marketing Officer; provided
that Executive gives written notice to the Company of the existence of such a
condition within ninety (90) days of the initial existence of the condition, the
Company has at least 30 days from the date when such notice is provided to cure
the condition without being required to make payments due to termination by the
Executive for Good Reason, and the Executive actually terminates his employment
for Good Reason within six (6) months of the initial occurrence of any of the
conditions in (i) – (iv), above.
14.    Arbitration. Any controversy arising out of or relating to this
Agreement, its enforcement or interpretation, or because of an alleged breach,
default, or misrepresentation in connection with any of its provisions, or any
other controversy arising out of Executive’s employment, including, but not
limited to, any state or federal statutory or common law claims, shall be
submitted to arbitration in Denver, Colorado, before a sole arbitrator selected
from Judicial Arbiter Group, Inc., Denver, Colorado, or its successor (“JAG”),
or if JAG is no longer able to supply the arbitrator, such arbitrator shall be
selected from the Judicial Arbitration and Mediation Services, Inc. (“JAMS”), or
other mutually agreed upon arbitration provider, as the exclusive forum for the
resolution of such dispute. Provisional injunctive relief may, but need not, be
sought by either party to this Agreement in a court of law while arbitration
proceedings are pending, and any provisional injunctive relief granted by such
court shall remain effective until the matter is finally determined by the
Arbitrator. Final resolution of any dispute through arbitration may include any
remedy or relief which the Arbitrator deems just and equitable, including any
and all remedies provided by applicable state or federal statutes. At the
conclusion of the arbitration, the Arbitrator shall issue a written decision
that sets forth the essential findings and conclusions upon which the
Arbitrator’s award or decision is based. Any award or relief granted by the
Arbitrator hereunder


11

--------------------------------------------------------------------------------




shall be final and binding on the parties hereto and may be enforced by any
court of competent jurisdiction. The parties acknowledge and agree that they are
hereby waiving any rights to trial by jury in any action, proceeding or
counterclaim brought by either of the parties against the other in connection
with any matter whatsoever arising out of or in any way connected with this
Agreement or Executive’s employment, and under no circumstances shall class
claims be processed or participated in by Executive. The parties agree that
Company shall be responsible for payment of the forum costs of any arbitration
hereunder, including the Arbitrator’s fee. Executive and the Company further
agree that in any proceeding to enforce the terms of this Agreement, the
prevailing party shall be entitled to its or his reasonable attorneys’ fees and
costs incurred by it or his in connection with resolution of the dispute in
addition to any other relief granted.
15.    Governing Law. This Agreement and the legal relations hereby created
between the parties hereto shall be governed by and construed under and in
accordance with the internal laws of the State of Colorado, without regard to
conflicts of laws principles thereof. Each Participant shall submit to the venue
and personal jurisdiction of the Colorado state and federal courts concerning
any dispute for which judicial redress is permitted pursuant to this Agreement;
however the Company is not limited in seeking relief in those courts.
16.    Taxes.
(a)    Except as otherwise provided in Section 3(e)(v) and Section 20, and to
the extent specifically provided in Section 17, Executive shall be solely liable
for Executive’s tax consequences of compensation and benefits payable under this
Agreement, including any consequences of the application of Section 409A of the
Code.
(b)    In order to comply with all applicable federal or state income tax laws
or regulations, the Company may withhold from any payments made under this
Agreement all applicable federal, state, city or other applicable taxes.
17.    Section 409A Savings Clause.
(a)    It is the intention of the parties that compensation or benefits payable
under this Agreement not be subject to the additional tax imposed pursuant to
Section 409A of the Code, and this Agreement shall be interpreted accordingly.
To the extent such potential payments or benefits could become subject to
additional tax under such Section, the parties shall cooperate to amend this
Agreement with the goal of giving Executive the economic benefits described
herein in a manner that does not result in such tax being imposed.
(b)    Each payment or benefit made pursuant to Section 4(f) of this Agreement
shall be deemed to be a separate payment for purposes of 409A. In addition,
payments or benefits pursuant to Section 4(f) shall be exempt from the
requirements of Code Section 409A to the maximum extent possible as “short-term
deferrals” pursuant to Treasury Regulation Section 1.409A-1(b)(4), as
involuntary separation pay pursuant to Treasury Regulation Section
1.409A-1(b)(9)(iii), and/or under any other exemption that may be applicable,
and this Agreement shall be construed accordingly.


12

--------------------------------------------------------------------------------




(c)    For purposes of this Agreement, phrases such as “termination of
employment” shall be deemed to mean “separation from service,” as defined in
Section 409A of the Code and the Treasury Regulations thereunder.
(d)    If Executive is a specified employee within the meaning of Section
409A(a)(2)(B)(i) of the Code and would receive any payment sooner than 6 months
after Executive’s “separation from service” that, absent the application of this
Section 17(d), would be subject to additional tax imposed pursuant to Section
409A of the Code as a result of such status as a specified employee, then such
payment shall instead be payable on the date that is the earliest of
(i) 6 months after Executive’s “separation from service,” or (ii) Executive’s
death.
18.    Entire Agreement. This Agreement (including Exhibits) constitutes and
contains the entire agreement and final understanding concerning Executive’s
employment with the Company and the other subject matters addressed herein
between the parties. It is intended by the parties as a complete and exclusive
statement of the terms of their agreement. It supersedes and replaces all prior
negotiations and all agreements proposed or otherwise, whether written or oral,
concerning the subject matter hereof. Any representation, promise or agreement
not specifically included in this Agreement shall not be binding upon or
enforceable against either party. This is a fully integrated agreement.
19.    Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Board (or a person expressly
authorized thereby) and Executive, and no course of conduct or failure or delay
in enforcing the provisions of this Agreement shall affect the validity, binding
effect or enforceability of this Agreement.
20.    Excise Tax Payment.
(a)Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment or distribution by the Company to or for
the benefit of Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (a
“Payment”) including, by example and not by way of limitation, acceleration (by
the Company or otherwise) of the date of vesting or payment under any plan,
program, arrangement or agreement of the Company, would be subject to the excise
tax imposed by Code Section 4999 or any interest or penalties with respect to
such excise tax (such excise tax together with any such interest and penalties,
shall be referred to as the “Excise Tax”), then there shall be made a
calculation under which such Payments provided to Executive are reduced to the
extent necessary so that no portion thereof shall be subject to the Excise Tax
(the “4999 Limit”).  A comparison shall then be made between (A) Executive’s Net
After-Tax Benefit (as defined below) assuming application of the 4999 Limit; and
(B) Executive’s Net After-Tax Benefit without application of the 4999 Limit.  If
(B) exceeds (A) by $50,000 or more, then no limit on the Payments received by
Executive under this Agreement shall be imposed by this Section 21. Otherwise,
the amount payable to Executive pursuant to this Agreement shall be reduced so
that no such Payment is subject to the Excise Tax.  “Net After-Tax Benefit”
shall mean the sum of (x) all payments that Executive receives or is entitled to
receive from the Company that are contingent on a change in the ownership or
effective control of the Company or in the ownership of a substantial portion of
the assets of the Company within the meaning of Code section 280G(b)(2) (either,
a “Section 280G


13

--------------------------------------------------------------------------------




Transaction”), less (y) the amount of federal, state, local and employment taxes
and Excise Tax (if any) imposed with respect to such payments. 
(a)    All determinations required to be made under this Section 21, including
whether and when a Payment is cut back pursuant to Section 21(a) and the amount
of such cut-back, and the assumptions to be utilized in arriving at such
determination, shall be made by a professional services firm designated by the
Board that is experienced in performing calculations under Section 280G (the
“Professional Services Firm”) which shall provide detailed supporting
calculations both to the Company and Executive. If the Professional Services
Firm is serving as accountant or auditor for the individual, entity or group
effecting the Change in Control Event, the Board shall appoint another qualified
professional services firm to make the determinations required hereunder (which
accounting firm shall then be referred to as the Professional Services Firm
hereunder). All fees and expenses of the Professional Services Firm shall be
borne solely by the Company.
(b)    In the event that a reduction in Payments is required pursuant to this
Section, then, except as provided below with respect to Payments that consist of
health and welfare benefits, the reduction in Payments shall be implemented by
determining the “Parachute Payment Ratio” (as defined below) for each Payment
and then reducing the Payments in order beginning with the Payment with the
highest Parachute Payment Ratio. For Payments with the same Parachute Payment
Ratio, such Payments shall be reduced based on the time of payment of such
Payments, with amounts being paid furthest in the future being reduced first.
For Payments with the same Parachute Payment Ratio and the same time of payment,
such Payments shall be reduced on a pro-rata basis (but not below zero) prior to
reducing Payments next in order for reduction. For purposes of this Section,
“Parachute Payment Ratio” shall mean a fraction, the numerator of which is the
value of the applicable Payment as determined for purposes of Code Section 280G,
and the denominator of which is the financial present value of such Parachute
Payment, determined at the date such payment is treated as made for purposes of
Code Section 280G (the “Valuation Date”). In determining the denominator for
purposes of the preceding sentence (1) present values shall be determined using
the same discount rate that applies for purposes of discounting payments under
Code Section 280G; (2) the financial value of payments shall be determined
generally under Q&A 12, 13 and 14 of Treasury Regulation 1.280G-1; and (3) other
reasonable valuation assumptions as determined by the Company shall be used.
Notwithstanding the foregoing, Payments that consist of health and welfare
benefits shall be reduced after all other Payments, with health and welfare
Payments being made furthest in the future being reduced first. Upon any
assertion by the Internal Revenue Service that any such Payment is subject to
the Excise Tax, Executive shall be obligated to return to the Company any
portion of the Payment determined by the Professional Services Firm to be
necessary to appropriately reduce the Payment so as to avoid any such Excise
Tax.


14

--------------------------------------------------------------------------------




20.    Miscellaneous.
(a)    Binding Effect. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive, the Company and their respective
heirs, successors and assigns, except that Executive may not assign his rights
or delegate his obligations hereunder without the prior written consent of the
Company.
(b)    Notices. All notices required to be given hereunder shall be in writing
and shall be deemed to have been given if (i) delivered personally or by
documented courier or delivery service, (ii) transmitted by facsimile during
normal business hours or (iii) mailed by registered or certified mail (return
receipt requested and postage prepaid) to the following listed persons at the
addresses and facsimile numbers specified below, or to such other persons,
addresses or facsimile numbers as a party entitled to notice shall give, in the
manner hereinabove described, to the others entitled to notice:
If to the Company, to:


Red Robin Gourmet Burgers, Inc.
6312 South Fiddler’s Green Circle, Suite 200N
Greenwood Village, CO 80111
Attention: Chief Executive Officer
Facsimile No.: 303-846-6048
with a copy to:
Davis Graham & Stubbs LLP
1550 Seventeenth Street, Suite 500
Denver, Colorado 80202
Attention: Ronald R. Levine, II
Facsimile No.: 303-893-1379
If to Executive, to:
Jonathan A. Muhtar
6312 South Fiddler’s Green Circle, Suite 200N
Greenwood Village, CO 80111
Facsimile No.: 303-846-6048
If given personally or by documented courier or delivery service, or transmitted
by facsimile, a notice shall be deemed to have been given when it is received.
If given by mail, it shall be deemed to have been given on the third business
day following the day on which it was posted.
(c)    Headings. The section and other headings contained in this Agreement are
for the convenience of the parties only and are not intended to be a part hereof
or to affect the meaning or interpretation hereof


15

--------------------------------------------------------------------------------




(d)    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original and all of which together shall constitute one
and the same instrument.
(e)    Construction. Each party has cooperated in the drafting and preparation
of this Agreement. Hence, in any construction to be made of this Agreement, the
same shall not be construed against any party on the basis that the party was
the drafter.
(f)    Savings Clause. If any provision of this Agreement or the application
thereof is held invalid, the invalidity shall not affect other provisions or
applications of the Agreement which can be given effect without the invalid
provisions or applications and to this end the provisions of this Agreement are
declared to be severable.
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]


16

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
RED ROBIN GOURMET BURGERS, INC.




By: /s/ Denny Marie Post
Name: Denny Marie Post
Title: EVP, Chief Concept Officer


EXECUTIVE:




/s/ Jonathan A. Muhtar
Jonathan A. Muhtar




17